United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                    No. 01-3639
                                   ___________

Rick Lyn Shaddon,                       *
                                        *
             Appellant,                 * On Appeal from the
                                        * United States District Court
      v.                                * for the Western District of
                                        * Missouri.
                                        *
United States of America,               * [Not to be published]
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: July 22, 2002

                                  Filed: August 2, 2002
                                   ___________

Before McMILLIAN, RICHARD S. ARNOLD, and BYE, Circuit Judges.
                          ___________


PER CURIAM.

       Rick Lyn Shaddon pleaded guilty to conspiracy to distribute methamphetamine,
21 U.S.C. §§ 841, 846, and use of a weapon, 18 U.S.C. § 924(c), and was sentenced
to consecutive sentences of fourteen years and five years respectively. His conviction
and sentence were affirmed on appeal. United States v. Shaddon, 105 F.3d 663 (8th
Cir. 1997) (unpublished). On collateral review, Mr. Shaddon’s motion to vacate his
sentence under 28 U.S.C. § 2255 was denied, and two additional motions, which were
treated as successive motions under 28 U.S.C. § 2255, were both also denied. On
August 29, 2001, Mr. Shaddon, acting pro se, filed yet another motion, this one
entitled, “Nunc Pro Tunc . . . Decree for a Specific Performance . . . as to the
Correction for the Violation of Fed. R. Crim. P. 12(b)(2).” The District Court1 denied
the motion, and we affirm.

       The essence of Mr. Shaddon’s argument is that the indictment under which he
was convicted was constitutionally defective because it did not specify the type or
quantity of methamphetamine to which he eventually pleaded guilty and for which
he was sentenced. Even if we put aside questions of the propriety of this proceeding,
for which no certification from this Court was sought, it is clear that this claim is
without merit. Mr. Shaddon waived his right to trial and pleaded guilty to
distributing between three and ten kilograms of d-methamphetamine. Appellant’s
Appendix 65 (plea agreement). Mr. Shaddon also agreed that his offense had a base
offense level of 34 under the Sentencing Guidelines. Id. Although it is true that a
guilty plea does not cure a constitutionally defective indictment, in this case the
indictment was not defective.

      No constitutional, statutory, or case law requires that the indictment specify the
amount or type of a particular drug. See, e.g., United States v. Bradford, 246 F.3d
1107, 1113 (8th Cir. 2001) (“If an indictment or jury verdict fails to specify the
quantity of drugs involved, sentencing is limited by 21 U.S.C. § 841(b)(1)(C), which
provides a statutory maximum penalty of twenty years . . ..”). Mr. Shaddon’s
fourteen-year sentence on the conspiracy to distribute charge was below the statutory
maximum of twenty years for distribution of methamphetamine without regard to
quantity or type. 21 U.S.C. § 841(b)(1)(C). Thus, the District Court was correct in
concluding that “Shaddon’s indictment fairly set out the allegations against him and
gave him adequate notice of the claims against which he had to defend.” Shaddon v.


      1
       The Hon. Dean Whipple, Chief Judge, United States District Court for the
Western District of Missouri.

                                          -2-
United States, No. 95-3008-01/04-CR-S-C, slip op. at 3 (W.D. Mo. Nov. 1, 2001).
There was no error.

      The petitioner places major reliance on ex parte Bain, 121 U.S. 1 (1887). The
Supreme Court recently overruled this case. United States v. Cotton, 122 S. Ct. ____
(2002).

      The decision of the District Court is affirmed.

      A true copy.

            Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -3-